Citation Nr: 1115102	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1985 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for a left knee disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied entitlement to service connection for a left knee disorder.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the April 1992 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision which denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the April 1992 rating decision, new and material evidence sufficient to reopen the claim for service connection for a left knee disorder has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a left knee disorder and that the evidence is otherwise sufficient to award service connection for this disability.

The RO does appear to have reopened the Veteran's claim for service connection, as reflected in the March 2009 rating decision.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the specifics of the Veteran's claim, the RO denied the Veteran's claim for entitlement to service connection for a left knee disorder in an April 1992 rating decision.  In denying the claim, the RO noted that the Veteran's service treatment records documented that he injured his left leg due to a fall and also during a motor vehicle accident.  However, service connection was denied because although the Veteran was treated for his symptomatology in-service, the RO determined that his symptoms resolved with treatment and left no functional impairments or residual disabilities.  In reaching this determination, the RO noted that the Veteran failed to report to a scheduled VA examination to assess his claimed disorder.  At the time of the April 1992 rating decision, the evidence of record included the Veteran's available service treatment records, which showed that the Veteran was diagnosed with a deep abrasion on his left knee in September 1988 following a fall.  The service treatment records also showed that the Veteran injured his left knee during a November 1989 motor vehicle accident.  

In December 2007, the Veteran submitted an application to reopen the claim for entitlement to service connection for a left knee disorder.  Thereafter, he submitted copies of his service treatment records, which were of record at the time of the April 1992 rating decision.  In support of his claim, the Veteran reported in March 2008 that experienced intermittent pain in his knee ever since his military service.

The Veteran underwent a VA joints examination in July 2008, at which time the claims file was reviewed.  The Veteran reported that he injured his left knee in 1988 during his military service.  Following a clinical examination, the diagnosis was left knee degenerative joint disease.  The VA examiner opined that the Veteran's current left knee disorder was not caused by or a result of his in-service knee laceration.  The examiner explained that there was no medical evidence that a laceration on the skin and soft tissue of the front of the knee would cause degenerative arthritis inside of the knee.

In support of his claim, the Veteran submitted his private and VA medical records showing treatment for his left knee symptomatology.  Of particular note is a November 2008 progress note from the Veteran's VA treating physician, K.A., M.D.  In the progress note, Dr. K.A. stated that the Veteran was suffering from degenerative joint disease of the left knee and that he fell down and injured his left knee during his military service.  He opined that after reviewing the Veteran's service treatment records, it was as likely as not that his left knee pain was the result of the injury he suffered during his military service.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a left knee disorder.  The new evidence, in part, consists of the July 2008 VA examination report, showing a diagnosed left knee disorder and a medical nexus opinion, and the November 2008 opinion from Dr. K.A.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it consists of medical evidence showing that the Veteran was diagnosed with a left knee disorder and medical opinions regarding whether the Veteran's claimed disorder is related to his military service; clearly, this evidence was not of record at the time of the April 1992 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, reopening the Veteran's claim of service connection for a left knee disorder is in order.
  

ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.  To this extent and this extent only, the appeal is granted.


REMAND


As was explained earlier herein, the Veteran's claim of entitlement to service connection for a left knee disorder is being reopened on the basis of new and material evidence; however, further development is needed with regard to this claim to determine whether service connection is warranted.

Initially the Board notes that service connection is granted under applicable law if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's service treatment records document his report of left knee symptomatology.  A September 1988 service treatment record documents the Veteran's report of injuring his left knee due to a fall; he was diagnosed with a deep abrasion.  Subsequent treatment records dated from October 1988 until November 1988 show that the Veteran was treated for his left knee abrasion.  A November 1989 treatment record shows that the Veteran injured his left knee and head during a motor vehicle accident; he reported that he hit his knee on the steering wheel.  An associated X-ray was within normal limits.  On the November 1991 separation report of medical examination shows that a clinical examination was significant for a scar on the Veteran's left knee.

In July 2008, the Veteran underwent a VA joints examination.  The associated examination report reveals that the VA examiner reviewed the Veteran's claim file in conjunction with the examination.  An associated X-ray examination revealed mild arthritic changes in the left knee.  Following a clinical examination, the examiner diagnosed the Veteran with left knee degenerative joint disease.  The examiner opined that the Veteran's current left knee condition was not caused by or the result of his in-service left knee laceration.  He explained that there was no medical evidence that a laceration on the skin and soft tissue of the front of the knee would cause degenerative arthritis in the inside of the knee.  However, the examiner did not acknowledge the November 1989 service treatment record showing that the Veteran injured his knee during a motor vehicle accident.  Thus, he did not provide an opinion as to whether the Veteran's left knee arthritis was related to the Veteran's left knee injury sustained during November 1989 in-service motor vehicle accident.

Associated with the claims file is a November 2008 opinion from the Veteran's VA treating physician.  The VA physician reported that the Veteran current suffers from degenerative disease of the left knee.  He noted that the Veteran fell down and injured his left knee during his military service.  The VA physician stated that reviewing the Veteran's service treatment records, it was his opinion that the Veteran's left knee pain was the result of an injury he had during his military service.  However, the VA physician did not provide a medical basis or detailed rationale to support his opinion or identify the in-service injury attributable to the Veteran's current left knee symptomatology.  As a result, the Board finds the November 2008 VA physician's opinion to be inadequate with which to decide the Veteran's claim.  See, generally, Bloom v. West 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for service connection).

Based on the foregoing, the Board finds that additional development is necessary to properly assess the nature and etiology of the Veteran's claimed left knee disorder.  As explained above, the medical evidence of record does not adequately address whether the Veteran's current left knee disorder is related to his military service, to include the left knee injury sustained during the November 1989 in-service motor vehicle accident.  In this regard, the Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to assess the nature and etiology of his current left knee disorder to determine whether his disorder is related to an in-service injury or is otherwise related to his period of active service.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed left knee disorder.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.

Following the examination, the examiner shall identify all left knee disorders found to be present.  For any current diagnoses made, the examiner shall opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the diagnosed left knee disorder is related to the Veteran's period of active service, to include any documented in-service injuries, diagnoses, or symptomatology.  In doing so, the examiner should acknowledge and consider the Veteran's report of a continuity of symptomatology following his separation from active duty service.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner must consider and reconcile any additional diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.
 
2.  The RO/AMC should then readjudicate the Veteran's claim for service connection.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


